Citation Nr: 1620343	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to April 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
March 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago, Illinois.

The Veteran testified at a May 2012 hearing by the undersigned held sitting at the
RO in St. Louis, Missouri.  A transcript of that hearing is of record.

In March 2016, the Veteran submitted duplicative service treatment records pertaining to his left wrist injury and new VA treatment records which included a positive nexus opinion regarding his claimed low back disorder, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of such.  38 C.F.R. § 20.1304(c) (2015).  However, the Board notes that, as such service treatment records were already of record, the AOJ previously reviewed them, and as the Board is remanding the Veteran's low back claim, the AOJ will have initial consideration of the additional VA treatment records. 

The Veteran has filed claims for entitlement to service connection for a left elbow disorder and a neck disorder (see December 2011 and April 2016 claims) but such claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

A left wrist disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter, sent prior to the issuance of the February 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA medical records were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  He has not identified any additional, relevant records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

As previously noted, in December 2013, the Board remanded the case for additional development, to include requesting additional treatment records.

Specifically, as relevant to the claim decided herein, the AOJ was instructed to take appropriate action regarding any outstanding records from private treatment at 
St. Elizabeth Hospital in Belleville, Illinois in 1996 and 1997.  In December 2013, the AOJ sent the Veteran a letter seeking his permission to obtain such records; however, he did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.  Accordingly, based on the foregoing, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

A VA medical opinion regarding the etiology of the Veteran's left wrist disorder was obtained in July 2010.  The Board finds that this opinion is adequate to decide the issue on appeal as it is predicated on an interview with the Veteran; a review of the record, which includes the Veteran's statements, his in-service and post-service treatment records; and following a physical examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  Therefore, the Board will proceed to the merits of the claim.  

II.  Analysis

The Veteran is seeking service connection for a left wrist disability, diagnosed as degenerative arthritis, which he reports is due to an in-service injury from a fall while completing a rappelling exercise.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records show that, in January 1989, the Veteran was treated for a left wrist sprain, and indicated he had injured his wrist four weeks prior during a 10 foot fall while rappelling.  X-rays showed no fracture or dislocation.  He was given Motrin and told to splint his wrist as much as possible and to not use it for 3-4 days.  In March 1989, he reported having wrist pain for the past two months and was diagnosed with tendonitis.  X-rays were normal.  He was prescribed Motrin.  The remainder of his service treatment records are silent for any left wrist complaints.

Post-service treatment records are silent for any left wrist complaints, until the Veteran underwent a VA examination in July 2010.  His wrist discomfort was described as intermittent, non-constant, and only characterized by increased pain during repetitive grasping, handling, torquing, and twisting with the left forearm and wrist.  He denied prior left wrist surgery or steroid injections.   Range of motion testing was performed, during which the Veteran exhibited restricted stiffness, but not pain, weakness, fatigability or incoordination.  He has no pain on compression and no deformity of the left wrist.  His fists and grips were equal and full bilaterally.  X-rays showed no fracture, dislocation or arthritic change.  There was no evidence of soft tissue swelling or radiopaque foreign body, or lytic or blastic bony lesion.  The Veteran was diagnosed with a normal left wrist.  The examiner opined that it was less likely than not that the Veteran's left wrist discomfort was secondary to his in-service left wrist strain.  He noted the Veteran's in-service treatment for his left wrist, and that such was eventually placed in a circumferential cast, but at no time was there any fracture identified, especially as regards to the navicular, which is ordinarily the most common fractured carpal bone.  The examiner observed that he had not had any further in-service complaints relating to his left wrist thereafter, or following discharge, and went on to have an active employment history, working in a myriad of occupations, to include limousine driver.

In January 2012, the Veteran was diagnosed with degenerative arthritis of the left wrist, based on X-ray findings.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in April 1992.  Indeed, the first noted diagnosis of degenerative arthritis of the left wrist was in January 2012.  Additionally, the Veteran has not alleged continuity of symptomatology, as he testified that his wrist did not start bothering him until approximately 4-5 years after service discharge.  Therefore, presumptive service connection is not warranted for a left wrist disorder, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show treatment for a left wrist sprain in January and March 1989, the remainder of his service records are silent for any such complaints.  Moreover, the July 2010 VA examiner opined that the Veteran's left wrist symptomatology was not related to his military service.  The examiner recounted the Veteran's relevant medical history and lay statements, and conducted a physical examination with diagnostic testing, but explained that the Veteran did not suffer anything more than a sprain in service, and he was able to complete the remainder of his service and go onto be gainfully employed for several years after service, implying that the Veteran's in-service wrist sprain had fully resolved without residuals and that such employment required the use of the Veteran's wrist.  As the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.   

While the Veteran contends that his left wrist disorder is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of his left wrist disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the inner workings of the wrist joint and the impact trauma has on such joint.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

With respect to arthritis diagnosed in 2012, because this came after the July 2010 examination, when there was no arthritis and the examiner concluded none of the Veteran's complaints were linked to service, the only reasonable conclusion is that the arthritis was incurred after July 2010.  In any event, there is no indication it may be associated with service.  

Therefore, based on the foregoing, the Board finds that service connection for a left wrist disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left wrist disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left wrist disability is denied.


REMAND

During the July 2010 VA examination, the Veteran stated he filed a worker's compensation claim against his former employer, Monsanto Company, in 2000, for his low back disability.  The AOJ has not sought to obtain such records.  They should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide an authorization form to release any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain records pertaining to his worker's compensation claim filed against his former employer, Monsanto Company, in 2000, for a low back disability.

If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


